Cuyahoga App. No. 60531. This cause came on for further consideration upon appellee’s motion to schedule competency hearing. Upon consideration of the motion and the parties’ briefs filed pursuant *1440to this court’s order of February 8,1996,
IT IS ORDERED by the court that this cause be, and hereby is, remanded to the Court of Common Pleas of Cuyahoga County for the following limited purpose:
The court of common pleas is directed to promptly hold an evidentiary hearing to determine whether the defendant is mentally competent to forgo any and all challenges to his conviction and death sentence. The court shall further determine whether the defendant has in fact decided to forgo such challenges, and whether such decision was voluntarily, knowingly, and intelligently made. In making the aforesaid determinations, the court of common pleas is directed to apply the standard set forth in State v. Berry (1995), 74 Ohio St.3d 1504, 659 N.E.2d 796. The court of common pleas will consider the report of Dr. Phillip J. Resnick previously filed with this court and any other relevant evidence or testimony presented. The Ohio Public Defender and representatives of the state of Ohio will be permitted to participate in the hearing. The court of common pleas may also appoint counsel to represent the defendant at the hearing if the defendant desires.
IT IS FURTHER ORDERED by the court that, as soon as the court of common pleas has made findings of fact pursuant to this order, the court of common pleas shall immediately transmit the record of the hearing, including all exhibits thereto and the findings and opinion of the court of common pleas, directly to this court for further proceedings. At all times during this limited remand, this court shall retain jurisdiction of this cause. No other Ohio court shall exercise any jurisdiction therein, except as specified in this order.